Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-12-00802-CV

                                        Melissa SUTTON,
                                            Appellant

                                                 v.

                                        Patricia ANGELL,
                                             Appellee

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 11-05-00128-CVK
                            Honorable Stella Saxon, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, appellee’s motion to dismiss this appeal
is DENIED; the trial court’s order is REVERSED, the receivership is DISSOLVED, and we
REMAND for further proceedings. It is ORDERED appellant recover the costs of this appeal
from appellee.

       SIGNED July 17, 2013.


                                                  _____________________________
                                                  Sandee Bryan Marion, Justice